Hill, C. J.
1. A commissioner duly appointed by the judge of the superior court to take depositions in a county of 20,000 inhabitants and upwards is authorized and empowered to take the depositions of a witness in any case pending- in any court of record of the county of his appointment. His authority to take depositions is not confined to eases in the superior court, but embraces all civil cases in any court of record in the county. Civil Code, §§5315 et seq.
2. An attack upon the constitutionality of a statute because it “contains matter in the body of the act different from that contained in the caption,” and “contains and deals with two or more subject-matters,” without more explicit specification, is too vague and indefinite for consideration by a court. Jones v. Oemler, 110 Ga. 209 (35 S. E. 375). The Court of Appeals will not certify such constitutional question, so imperfectly made in the record, to the Supreme Court for decision and instruction. Tooke v. State, 4 Ga. App. 495 (61 S. E. 917) ; Griggs v. State, 3 Ga. App. 685 (60 S. E. 364) ; Lears v. Seaboard Air-Line Ry., 3 Ga. App. 615 (60 S. E. 343).
3. The assignments of error contained in the motion for a new trial are without merit. The controlling question in the case was an issue of fact, on which the evidence was in sharp conflict. The jury settled the conflict in favor of the plaintiff, and the verdict was approved by the trial judge, and is also fully approved by this court.

Judgment affirmed.